DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filled 25 July 2022 has been entered. Claim(s) 1-20 is/are pending in this application. Claims 2-20 are withdrawn. Claims 1-3, 7-8 and 13-20 are amended.

Status of Previous Rejections
The rejection under 35 U.S.C. 112(b) to claims 1 is withdrawn in view of the amendments to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Using MinION nanopore sequencing to generate a de novo eukaryotic draft genome preliminary physiological and genomic description of the extremophilic red alga Galdieria sulphuraria strain SAG 107.79 hereinafter MinION Nanopore.
Regarding claim 1, MinION Nanopore teaches obtaining Galdieria sulphuraria algae and growing the algae in a medium, where Galdieria is a genus of red algae (a cell of red algae belonging to the genus Galdieria; Materials and methods paragraphs 1-2, Discussion paragraph 1), where for a precious metal uptake comparison, the standard medium was supplemented with metal ions of PdCl2, AgNO3, PtCl2 and AuBr3 (Materials and methods paragraph 8). MinION Nanopore further teaches the algae was dried in an oven and weighed before being subjected to ICP analysis (a dried matter of a cell; Materials and methods paragraphs 6, 8), which showed high levels of Ag were taken up and excellent recovery of Au and Pd were noted (a metal recovery agent; Results, Growth under various ionic conditions). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greene et al. (US 5055402 A), hereinafter Greene in view of MinION Nanopore.
Regarding claim 1, Greene teaches a removal of metal ions with immobilized metal ion-binding microorganisms (Title), where a composition for removing metal ions from aqueous solution is prepared by immobilizing metal ion-binding microorganisms such as algae (a metal recovery agent; Abstract), including a step of drying immobilized microorganisms/material (a dried matter of a cell; Col. 12 lines 16-17). Greene further teaches in one embodiment of the immobilization step microorganisms red algae is used (Claim 14, Col. 9 lines 50-59), but does not give a complete grouping of suitable alga to use.
MinION Nanopore teaches obtaining Galdieria sulphuraria algae and growing the algae in a medium, where Galdieria is a genus of red algae (a cell of red algae belonging to the genus Galdieria; Materials and methods paragraphs 1-2, Discussion paragraph 1), where for a precious metal uptake comparison, the standard medium was supplemented with metal ions of PdCl2, AgNO3, PtCl2 and AuBr3 (Materials and methods paragraph 8). MinION Nanopore further teaches the algae was dried in an oven and weighed before being subjected to ICP analysis (Materials and methods paragraphs 6, 8), which showed high levels of Ag were taken up and excellent recovery of Au and Pd were noted (Results, Growth under various ionic conditions).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used Galdieria sulphuraria as taught by MinION Nanopore as the metal ion-binding microorganism of Greene, as MinION teaches good recovery of Ag, Au, and Pd using Galdieria sulphuraria algae. Doing so would have been further obvious as Greene uses red algae to perform the recovery, but does not provide a complete list of suitable species to operate the process, thus one of ordinary skill would look to the art to find a suitable red algae species.

Response to Arguments
In response to applicant's argument that Greene (US 5055402 A) alone does not teach a metal recovery agent or a metal compound recovery agent comprising a dried matter of a cell of red algae belonging to the genus Galdieria or a dried matter of a cell derivative of red algae belonging to the genus Galdieria, the Examiner agrees. Therefore, the rejection of claim(s) 1 as anticipated by Greene is withdrawn. The Examiner notes that these claims are now rejected under a new ground of rejection as necessitated by amendment, and applicant's arguments are now moot with regard to Greene as applied in the previous office action.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nikolas T Pullen whose telephone number is (571)272-1995. The examiner can normally be reached Monday - Thursday: 8:30 AM - 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571) 272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NIKOLAS TAKUYA PULLEN/Examiner, Art Unit 1733  


/VANESSA T. LUK/Primary Examiner, Art Unit 1733